DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant's election with traverse of Invention II (claim 14) in the reply filed on 11 October 2021 is acknowledged.  The traversal is on the grounds that examining claims 1-13 along with claim 14 does not pose any serious search or examination burden (pg. 5 of Applicant’s Remarks).  This is not found persuasive because the Invention I and Invention II pose a serious search and/or examination burden because the invention are separately classified.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
3. Claims 1-14 are currently pending. 
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 October 2021.
Claim 14 is currently pending and under examination herein.
Claim 14 is rejected.
Claim 14 is objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/807,695 filed 19 February 2019. The claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 19 February 2019.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 11 October 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
6. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

7. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
8. The drawings are objected to because:
They fail to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 106 in Fig. 1.  
Fig. 14 recites nucleotide sequences that are not identified by sequence identifiers as required by 37 CFR 1.821(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
9. The disclosure is objected to because of the following informalities: Para. [0045] of the specification includes nucleotide sequences that are not identified by sequence identifiers as required by 37 CFR 1.821(d). Appropriate correction is required.

Claim Objections
10. Claim 14 is objected to because of the following informalities:  “DNA probes comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the identified biomarkers” should recite “DNA probes each comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the identified biomarkers” to clarify that each DNA probe includes a graphene oxide interacting region and a target recognition region.  Appropriate correction is required.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

11. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 A
B: A digital health platform configured to monitor the determined ctDNA concentration and corresponding methylation levels of the target ctDNA in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The identified structure for each of the claim limitations that are being interpreted under 35 U.S.C. 112(f) is as follows:
A: The instant claim provides a computer readable medium that stores the machine learning algorithm, however, MPEP 2181.II.B sets forth that computer-implemented means-plus-function limitations must disclose the algorithm itself as the structure. Paras. [0027]-[0030] discloses that the machine learning algorithm is performing both a Random Forest algorithm and LASSO algorithm on CpG sites in DNA in a supervised manner and then taking an overlap of the two lists produced from each method to yield the key CpG sites.  
B: Para. [0043] merely reiterates the function of the digital health platform and states that it can be run on a smartphone, however, the paragraph does not provide an algorithm that is executed by the digital health platform in order to perform the function of monitoring the determined ctDNA concentration and corresponding methylation levels of the target ctDNA
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12. Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 14 recites a limitation for “a digital health platform configured to monitor the determined ctDNA concentration and corresponding methylation levels of the target ctDNA” that has been interpreted to invoke 35 U.S.C. 112(f). However, as discussed in the Claim Interpretation section above, the instant specification does not describe the algorithm associated with carrying out the function of the digital health platform but rather merely restates the function of the digital health platform. MPEP § 2181.IV sets forth that mere restatement of function in the specification without description of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a). Therefore, the digital health platform does not meet the written description requirement for means-plus-function limitations. For examination purposes, the digital health platform is interpreted to be any computerized platform for receiving and displaying the data obtained from the diagnostic cell-free protein-based system. 
	

35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):



13. Claim limitation “a digital health platform configured to monitor the determined ctDNA concentration and corresponding methylation levels of the target ctDNA” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above in the Claim Interpretation section above, the instant specification does not disclose an algorithm associated with carrying out the function of the digital health platform but rather merely restates the function of the digital health platform. Since the specification does not disclose an algorithm associated with a computer or microprocessor for carrying out the algorithm, the claim is indefinite (see MPEP 2181.II.B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

14. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Nature Materials 2017, vol. 16, pgs. 1155-1161, IDS Document and Supplementary Information, pgs. 1-128, newly cited) in view of Wei et al. (Talanta 2015, vol. 131, pgs. 342-347; newly cited).
With respect to claim 14, Xu et al. discloses a method for the diagnosis and prognosis of hepatocellular carcinoma (HCC) using methylation markers from circulating tumor DNA (abstract). Xu et al. discloses that the method includes identifying 30 methylation markers via LASSO analysis of HCC data and normal data, identifying 24 methylation markers via Random Forest analysis of the same HCC and normal data, and identifying 10 markers that overlap between the two methods (pg. 1156, col. 2, para. 2; Fig. 1; Methods col. 1, para. 1). Xu et al. further discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). Xu et al. further discloses using the cd-score to monitor treatment response, tumor recurrence or progression and determining a cd-score for serial samples from the patients (pg. 1157, col. 1, para. 2 to pg. 1158, col. 1, para. 1; Supplementary Figs. 5b-Fig. 7). Xu et al. discloses that the methylation data is obtained from bisulfite sequencing using padlock probes (Methods, col. 1, para. 3 to col. 2, para. 2). Xu et al. further discloses determining the tumor fraction in the ctDNA based on the determining methylation levels (Supplementary Information Methods, pg. 23, para. 2). 
Xu et al. is silent to storing the machine learning algorithm to identify one or more biomarkers on a non-transitory computer readable medium, a diagnostic cell-free protein-based system configured to determine ctDNA concentration and corresponding methylation levels of 
Regarding claim 14, Wei et al. discloses a fluorescence based method for the detection of DNA and DNA methylation (abstract; title). Wei et al. discloses a graphene oxide based platform to detect DNA methylation level via fluorescence by using DNA probes including a portion of the probe that matches the target DNA a portion of the probe that absorbs to the graphene oxide surface of in the detector (abstract; pg. 343, col. 1, para. 2 to pg. 345, col. 2, para. 1; Scheme 1).
Concerning the limitations for storing the machine learning algorithm and receiving the values at a computer system, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). Concerning the diagnostic cell-free protein-based system, an invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Wei et al. discloses that the fluorescence bases assay avoids complex bisulfite treatment and is simple, reliable and of low-cost (pg. 346, col. 2, para. 2; abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize fluorescence based assay taught by Wei et al. in replace of the bisulfite sequencing method for monitoring a patient for HCC in the method taught by Xu et al. in order to avoid the complex and time-consuming bisulfite sequencing method and replace it with a simple, reliable and low-cost method to save time and money during monitoring a subject’s HCC. Furthermore, one of ordinary skill in the art would predict that the assay taught by Wei et prima facie obvious.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631